 
 
IIB 
111th CONGRESS 2d Session 
H. R. 3519 
IN THE SENATE OF THE UNITED STATES 

September 16, 2010
Received; read twice and referred to the  Committee on Agriculture, Nutrition, and Forestry

AN ACT 
To amend the National Agricultural Research, Extension and Teaching Policy Act of 1977 to establish a grant program to promote efforts to develop, implement, and sustain veterinary services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterinarian Services Investment Act.  
2.Veterinary services grant programThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1415A (7 U.S.C. 3151a) the following new section: 
 
1415B.Veterinary services grant program 
(a)Establishment of program 
(1)Competitive grantsThe Secretary shall carry out a program to make competitive grants to qualified entities that engage in activities described in paragraph (2) for the purpose of developing, implementing, and sustaining veterinary services. 
(2)Eligibility requirementsTo be eligible for a grant under this subsection, a qualified entity must carry out programs or activities that the Secretary determines will— 
(A)substantially relieve veterinarian shortage situations; 
(B)support or facilitate private veterinary practices engaged in public health activities; or 
(C)support or facilitate practices of veterinarians who are participating in or have successfully completed a service requirement under section 1415A(a)(2). 
(b)Award processes and preferences 
(1)Application, evaluation, and input processesIn administrating the grant program under this section, the Secretary shall use an appropriate application and evaluation process and seek the input of interested persons. 
(2)Grant preferencesIn the case of grants to be used for any of the purposes described in paragraphs (2) through (6) of subsection (c), the Secretary shall give a preference to the selection of qualified entities that document coordination between or with other qualified entities regarding the applicable purpose. 
(3)Additional preferencesWhen awarding grants under this section, the Secretary may develop additional preferences by taking into account the amount of funds available for grants as well as the purposes for which the grant funds will be used. 
(4)Applicability of other provisionsSections 1413B, 1462(a), 1469(a)(3), 1469(c), and 1470 shall apply to the administration of the grant program under this section. 
(c)Use of grants to relieve veterinarian shortage situations and support veterinary servicesFunds provided by grants under this section may be used for the following purposes to relieve veterinarian shortage situations and support veterinary services: 
(1)Grants to assist veterinarians with establishing or expanding practices for the purpose of equipping veterinary offices, sharing in the reasonable overhead costs of such practices (as determined by the Secretary), or establishing mobile veterinary facilities where at least a portion of such facilities will address education or extension needs. 
(2)Grants to promote recruitment (including programs in secondary schools), placement, and retention of veterinarians, veterinary technicians, students of veterinary medicine, and students of veterinary technology. 
(3)Grants for veterinary students, veterinary interns, externs, fellows, and residents, and veterinary technician students to cover expenses (other than the types of expenses listed in 1415A(c)(5)) to attend training programs in food safety or food animal medicine. 
(4)Grants establishing or expanding accredited veterinary education programs (including faculty recruitment and retention), veterinary residency and fellowship programs, or veterinary internship and externship programs in coordination with accredited colleges of veterinary medicine. 
(5)Grants for the assessment of veterinarian shortage situations and preparation of applications for designation as a shortage situation. 
(6)Grants in continuing education and extension, including tele-veterinary medicine and other distance-based education, for veterinarians, veterinary technicians, and other health professionals needed to strengthen veterinary programs and enhance food safety. 
(d)Special requirements for certain grants 
(1)Terms of service requirementsGrants provided under this section for the purpose specified in subsection (c)(1) shall be subject to an agreement between the Secretary and the grant recipient that includes a required term of service for the recipient, as established by the Secretary. In establishing such terms, the Secretary shall consider only— 
(A)the amount of the grant awarded; and 
(B)the specific purpose of the grant. 
(2)Breach RemediesAn agreement under paragraph (1) shall provide remedies for any breach of the agreement by the grant recipient, including repayment or partial repayment of the grant funds, with interest. The Secretary may waive the repayment obligation in the event of extreme hardship or extreme need, as determined by the Secretary. 
(3)Treatment of Amounts RecoveredFunds recovered under paragraph (2) shall be credited to the account available to carry out this section and shall remain available until expended. 
(e)Cost-Sharing requirements 
(1)Recipient shareA grant recipient shall provide matching non-Federal funds, either in cash or in-kind support, in an amount equal to not less than 50 percent of the Federal funds provided in a grant under this section. 
(2)WaiverThe Secretary may establish, by regulation, conditions under which the cost-sharing requirements of paragraph (1) may be reduced or waived. 
(f)Prohibition on use of grant funds for constructionFunds made available for grants under this section shall not be used for the construction of a new building or facility or the acquisition, expansion, remodeling, or alteration of an existing building of facility, including site grading and improvement and architect fees. 
(g)DefinitionsIn this section: 
(1)Veterinarian shortage situationThe term veterinarian shortage situation means a veterinarian shortage situation determined by the Secretary under section 1415A(b). 
(2)Qualified entityThe term qualified entity means the following: 
(A)A for-profit or nonprofit entity located in the United States that operates a veterinary clinic providing veterinary services— 
(i)in a rural area, as defined in section 1393(a)(2) of the Internal Revenue Code of 1986; and 
(ii)in response to a veterinarian shortage situation. 
(B)A State, national, allied, or regional veterinary organization or specialty board recognized by the American Veterinary Medical Association. 
(C)A college or school of veterinary medicine accredited by the American Veterinary Medical Association. 
(D)A university research foundation or veterinary medical foundation. 
(E)A department of veterinary science or department of comparative medicine accredited by the Department of Education. 
(F)A State agricultural experiment station. 
(G)A State, local, or tribal government agency. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section for fiscal year 2012 and each fiscal year thereafter. Amounts appropriated pursuant to this authorization of appropriations shall remain available to the Secretary for the purposes of this section until expended.. 
 Passed the House of Representatives September 15, 2010.Lorraine C. Miller,Clerk. 
 
